Mr. Justice Waterman delivered the opinion of the Court. The entry in the docket of the justice has none of the elements of a confession of judgment. For a defendant to acknowledge before a justice of the peace, or other court, that he is indebted to the plaintiff in a certain sum, is not to confess or consent to judgment. A judgment is always the result of a decision by a court, and is entered against a party nolens volens, or because he consents to—confesses—judgment. There is a manifest and wide distinction between confessing an indebtedness and confessing judgment. Goddard v. Fischer, 23 Ill. App. 365; Campbell v. Randolph, 13 Ill. 313; Elliott v. Daiber, 42 Ill. 467. The judgment of the Circuit Court is reversed and the cause remanded.